                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 PAUL DION                                                        CIVIL ACTION
 VERSUS                                                           NO. 18-182
 W.S. SANDY MCCAIN                                                SECTION “S”(1)


                                               ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Supplemental Report and Recommendation of the United States Magistrate Judge, and petitioner’s

objection to the Magistrate Judge’s Supplemental Report and Recommendation, hereby approves

the Supplemental Report and Recommendation of the United States Magistrate Judge and adopts

it as its opinion in this matter. Therefore,

       IT IS ORDERED that Paul Dion’s amended petitions for issuance of a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

               New Orleans, Louisiana, this ____                October
                                             3rd day of _________________________, 2019.



                                                   ____________________________________
                                                   MARY ANN VIAL LEMMON
                                                   UNITED STATES DISTRICT JUDGE
